Citation Nr: 0921816	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, granted service connection for 
hearing impairment (0 percent); and denied service connection 
for PTSD. 

In his February 2008 Form 9, the Veteran requested a travel 
board hearing and a local hearing.  In March 2008, he 
indicated that he wished to have a local hearing in lieu of a 
travel board.  In December 2008, a local hearing was held 
before a Decision Review Officer (DRO).  


FINDINGS OF FACT

1.  On VA examination in September 2007, the Veteran had 
level II hearing in the right ear and level I hearing in the 
left ear.  

2.  The Veteran's reported stressors, related to service in 
Vietnam as a member of an aviation battalion, are 
sufficiently corroborated by evidence of record.  

3.  Medical evidence of record does not show a confirmed 
diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2008).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating for 
hearing impairment is a "downstream" issue in that it arose 
from the initial grant of service connection.  Prior to the 
rating decision granting service connection, the RO issued a 
letter on May 11, 2007 that advised the Veteran of the 
evidence necessary to substantiate his claim for service 
connection for bilateral hearing loss.  The letter notified 
the Veteran of which information and evidence VA will obtain, 
and which information and evidence the claimant is expected 
to provide.  The Veteran was asked to submit any evidence in 
his possession that pertained to his claim and he was 
provided information regarding how VA assigns disability 
ratings and effective dates.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to an initial rating claim because VA's VCAA notice 
obligation was satisfied when the RO granted the claim for 
service connection.  Regardless, the Board notes that the 
Veteran was provided the rating criteria pertaining to 
hearing impairment in the February 2008 SOC.  

Regarding the claim for service connection for PTSD, by 
letter dated May 22, 2007, the Veteran was notified of the 
information necessary to substantiate his claim.  He was 
advised of the information VA would obtain and of the 
information and evidence he was responsible for providing.  
He was asked to submit any evidence pertaining to his claim 
and was provided information regarding how VA assigns 
disability ratings and effective dates.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, service personnel records, and VA medical center 
(VAMC) records.  In March 2008, the RO requested records from 
the Social Security Administration (SSA).  Response received 
indicates that there were no medical records as the Veteran 
did not apply for disability benefits.  The Veteran has not 
identified additional records that need to be obtained.  

The Veteran was provided a VA audiometric examination in 
September 2007 and a PTSD examination in October 2007.  The 
claims file was available for review.  The Board notes that 
in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  At the September 2007 examination, 
the Veteran reported that his situation of greatest 
difficulty was hearing the television.  The examiner 
described word recognition scores as good for the right ear 
and excellent for the left ear.  At the December 2008 RO 
hearing, the Veteran reported that his hearing is getting 
worse.  The Veteran's functional impairment related to his 
hearing loss is essentially noted in the record and the Board 
finds that further examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Evaluation of bilateral hearing loss

Rating decision dated in October 2007 granted service 
connection for hearing impairment and assigned a 0 percent 
evaluation.  At the hearing, the Veteran reported that he 
thought his hearing was getting worse and he noticed that he 
has to ask people to turn up the TV or radio.  He does not 
wear hearing aids.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Pure tone threshold average is the sum of pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  To evaluate the degree of disability of service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (pure tone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

The Veteran underwent a VA examination on September 15, 2007.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
30
LEFT
25
20
20
35
45

Pure tone threshold average was 25 in the right ear and 30 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 96 percent in the 
left ear.  

Considering the results of the above examination and with 
application of the rating schedule, the Veteran has level II 
hearing in the right ear and level I hearing in the left ear, 
corresponding to a 0 percent evaluation.  There is no 
evidence of an exceptional pattern of hearing impairment.

VAMC records show the Veteran presented to the emergency room 
on September 18, 2007 with complaints of left ear discomfort 
for the past two weeks.  He felt like he had water stuck in 
it and that his hearing was different, but not diminished.  
On physical examination, there was mild erythema in the 
external auditory canal proximal to the tympanic membrane.  A 
simple test of hearing showed mildly enhanced hearing in the 
left ear compared to the right.  Assessment was external 
otitis.  Additional complaints or treatment related to 
hearing loss are not shown.  

At no time during the pendency of this appeal has the 
Veteran's service-connected hearing loss been more than 0 
percent disabling.  As such, a staged rating is not 
warranted.  See Fenderson, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran is not frequently hospitalized for 
his hearing loss and there is no indication that this 
disability causes a marked interference with employment 
beyond that contemplated in the rating schedule.  
Specifically, the Board determines that the decibel loss and 
speech discrimination ranges designated for each level of 
hearing impairment in Tables VI and VIA were chosen in 
relation to clinical findings of the impairment experienced 
by veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to 
the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, 
effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 
1999).  In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination 
tests may not reflect the severity of communicative 
functioning these veterans experienced or that was otherwise 
an extreme handicap in the presence of any environmental 
noise, even with the use of hearing aids.  VHA had found 
through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The decibel threshold requirements for application of 
Table VIA were based on the findings and recommendations of 
VHA.  The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  Accordingly, the Board finds that 
functional impairment due to hearing loss that is compounded 
by background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations and other noise such as the television and 
radio is a factor contemplated in the regulations and rating 
criteria as defined.  The simple fact that the Veteran's 
hearing disability does not satisfy the numerical criteria 
for a compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty, particularly in settings with background noise, 
have been considered under the numerical criteria set forth 
in the rating schedule.  Thus, the Board determines that the 
schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Service connection for PTSD

The Veteran contends that service connection should be 
established for PTSD.  At the hearing, he reported various 
stressors related to his service in Vietnam.  He reported 
that he has nightmares from time to time and sometimes has 
flashbacks.  He also has problems sleeping and is startled by 
loud noises.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (4th Ed.) (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

In support of his claim, the Veteran reported various 
stressors related to his Vietnam service.  In his stressor 
statement received in June 2007, the Veteran reported that in 
June 1967, the enemy tried to overrun their landing zone (LZ) 
and set off the ammunition supply.  In July 1967, he 
witnessed a helicopter crash and burn coming in for landing.  
In December 1967, there was a human wave attack on the 
compound and they blew up the fuel depot.  In February 1968, 
the enemy tried to overrun their camp.  The Veteran further 
discussed his stressors at the December 2008 hearing.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.304(d), (f) (2008).

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that a 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Review of service personnel records does not show that the 
Veteran received any awards or decorations conclusively 
indicating participation in combat.  However, service 
personnel records show that he served in Vietnam from March 
1967 to March 1968 and was assigned to an aviation battalion 
(assault helicopter) of the 1st Calvary Division (Airmobile).  
His principal duty was as an aircraft ammunition handler.  
Historical information from the Veteran's battalion indicates 
that an ammo dump exploded in June 1967 resulting in 
casualties and damaged aircraft.  Enemy activity, mortars, 
and weapons fire are documented during the Veteran's 
assignment to the battalion.  The Board notes that 
corroboration of every detail of a claimed stressor, 
including personal participation, is not required, and 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  On review, the Board finds the reported stressors 
sufficiently corroborated.  

The claims file also contains an August 2007 determination 
wherein the RO conceded stressors for purposes of 
examination.  It was noted that the unit history was 
consistent with the information reported by the Veteran and 
that additional military records provided information that 
Camp Evans and Phan Thiet were attacked during the Veteran's 
tour of duty and elements of the Veteran's unit were located 
at these locations at different times.  

Notwithstanding evidence of a verified in-service stressor, 
as stated above, in order to establish service connection for 
PTSD, the Veteran must have a current diagnosis of PTSD 
directly related to his stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  With respect to the disability requirement, the 
Board notes that without a currently diagnosed disability, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Service treatment records are negative for any complaints of 
or treatment for psychiatric disability.  On examination for 
separation in March 1968, the Veteran denied nightmares, 
depression, excessive worry, or nervous trouble of any sort.  
Psychiatric system was reported as normal on clinical 
evaluation.  

The Veteran underwent a VA examination in August 1972.  It 
was noted that he was in good mental condition although he 
felt depressed because he was presently jobless.  

VAMC records show treatment for substance dependence.  In May 
2004, the Veteran's PTSD screen was negative.  Mental health 
outpatient note dated in July 2006 indicates that the Veteran 
wanted to return to treatment.  A military history was 
obtained and the Veteran reported combat experience in 
Vietnam.  Regarding symptoms of PTSD, the Veteran stated "I 
don't even know what that is."  Review of VAMC records does 
not show a diagnosis of PTSD.

The Veteran underwent a VA examination in October 2007.  In 
reviewing the claims file, the examiner noted that the 
Veteran has not been diagnosed with PTSD previously and in 
most initial assessments, denied PTSD symptoms or any 
problems related to his Vietnam experiences.  Regarding 
military history, the Veteran reported that he supplied 
ammunition to gun ships and was the "ammo supply guy" for 
his company.  He reported that while in Vietnam his compound 
was overrun on two occasions and fellow soldiers were 
injured.  He also reported a post-service stressor where 
another individual fired a gun at him.  Following 
examination, Axis I diagnosis was cocaine dependence, in 
partial remission; and alcohol dependence, in partial 
remission.  The examiner commented that the Veteran presented 
with symptoms associated with PTSD, but does not meet full 
criteria for the diagnosis.  He meets stressor criterion.  He 
has violent dreams about Vietnam stressors and other post-
Vietnam life experiences.  He denied other reexperiencing 
symptoms.  He avoids thoughts and memories related to 
Vietnam, but does not present with other avoidance symptoms.  
Increased arousal symptoms included hypervigilance, sleep 
disturbances and an exaggerated startle response.  The 
examiner reiterated that although the Veteran presents with 
some symptoms, he does not meet the criteria for PTSD.  

On review, the medical evidence does not show a confirmed 
diagnosis of PTSD related to the Veteran's in-service 
stressors.  The Board sympathizes with the Veteran and 
acknowledges his contentions that he has PTSD related to 
military service.  The Veteran, however, is not competent to 
render a medical diagnosis or etiology opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

The preponderance of the evidence is against the Veteran's 
claims and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2008).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for PTSD is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


